Citation Nr: 0424268	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from April 1959 to 
July 1967 and from May 1968 to May 1972.  The record reflects 
that the veteran also served in the Army Reserve, including 
several periods of active duty for training.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).  

The Board notes that a February 2001 rating determination 
granted the veteran service connection for PTSD and rated 
this disorder as 10 percent disabling, effective from January 
16, 1998.  The veteran was notified of this determination by 
an RO letter dated in February 2001.  A notice of 
disagreement was received in February 2001.  The veteran was 
furnished a statement of the case addressing the issues of a 
higher initial evaluation for his PTSD and entitlement to an 
effective date prior to January 1998 for the grant of service 
connection for this disorder.  The veteran has not filed a 
Substantive Appeal with regard to these issues.  Accordingly, 
the Board has no jurisdiction over this matter.   A 
subsequent RO rating determination in April 2004 increased 
the disability evaluation for the veteran's PTSD from 10 
percent to 30 percent disabling, effective from February 
2004.  The veteran has not submitted a notice of disagreement 
with this determination

The veteran's claim of entitlement to a TDIU was previously 
before the Board, and in September 2002 it was remanded to 
the RO for further development.  It has since been returned 
to the Board.  For reasons that will be explained below is 
again being remanded to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as, those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where a remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the September 2002 remand, the Board requested that the RO 
ensure compliance with the notification requirements and 
development procedures of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board also requested that the RO contact the Social 
Security Administration (SSA) and obtain all records on which 
the veteran's February 2000 award of disability benefits was 
based.

With respect to the VCAA, the Board notes that while the RO 
sent the veteran a letter in September 2002 that referred to 
claims for increased evaluations for his service connected 
disabilities.  This letter advised the veteran of the types 
of evidence necessary to establish a claim for entitlement to 
service connection for a current disability.  The veteran was 
not provided specific notice of the information and medical 
and/or lay evidence necessary to substantiate his claim for a 
TDIU (i.e., As such, additional development is required to 
comply with the VCAA.  

In letters to the SSA dated in September 2002 and December 
2002, the RO attempted to obtain the medical records 
requested by the Board and used by that agency to award the 
veteran disability benefits in February 2000.   
Unfortunately, the SSA in a letter received in December 2002 
informed the RO that they no longer had the requested 
records.  A handwritten notation to this letter states that 
VA was told that records "prior to 96 were destroyed".  As 
the veteran's SSA disability benefits were awarded in 
February 2000, the Board is of the opinion that follow-up 
action is indicated.

In view of the above this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claim for TDIU.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his service-connected 
disabilities covering the period from 
July 2002 to the present.

3.  The RO should again contact the SSA 
and ask them to clarify as to whether the 
medical records upon which the February 
2000 decision awarding the veteran 
disability benefits was based are still 
available. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a supplemental statement of the 
case, and an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




